On January 29, 2013, the Defendant was sentenced for COUNT I: Driving Under the Influence of Alcohol 4th or Subsequent Offense, in violation of Section 61-8-401(l)(a), MCA, to Thirteen (13) months to the Department of Corrections with the recommendation that Defendant enter into and complete the WATCh program. Upon completion of the program, the remainder of the Thirteen (13) months is suspended. The 13-month sentence is followed by Five (5) years in the Montana State Prison with Five (5) years suspended.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence *48shall be AFFIRMED.
DATED this 26th day of September, 2013.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.